DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Y” shaped second clasp must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 16 recites “a pair of tubing elements extending along a torso of a patient” and “said pair of tubing element extend through said proximal end clasp and along a nose” which both encompass a human organism. The examiner recommends amending the claims such that the torso and nose are functionally recited as opposed to positively recited.
Claims 17-20 are rejected due to their dependency on claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear. Claim 12 states that each of the first and second tubing elements comprise a bend element. Claim 12 subsequently states that the bend element is adjacent a first end of a corresponding one of said first tubing element and said second tubing element, but as previously stated the bend element is part of the first and second tubing elements. Thus is it adjacent itself? Further, it is unclear where the first end is located due to this lack of clarity. It appears as if it would be where the tubing elements join to the bend element, however the claim then recites that the first end is where the bulbous elements are located. Lastly, line 8 recites “first tubing element”. Is applicant referring to an additional first tubing element? If not, the examiner suggests amending the claim to read “the first tubing element”. The claim has been interpreted as the bend elements located at an end of the first and second tubing elements. The bulbous elements adjacent a first end of the bend elements. 
Claims 13-15 are rejected due to their dependencies on claim 12.
Claim 16 is unclear. Claim 16 states that each pair of tubing elements comprise a bend element. Claim 16 subsequently states that the bend element is adjacent a proximal end of a corresponding one of said pair of tubing elements, but as previously stated the bend element is part of the tubing elements. Thus is it adjacent itself? Further, it is unclear where the proximal end is located due to this lack of clarity. It appears as if it would be where the tubing elements join to the bend element, however the claim then recites that the proximal end is where the bulbous elements are located. Lastly, the claim recites “said pair of tubing element” and “said pair of tube element”. Is applicant referring to the “pair of tubing elements” previously recited? The claim has been interpreted as the bend elements located at an end of the pair of tubing elements. The bulbous elements adjacent a first end of the bend elements. 
Claims 17-20 are rejected due to their dependency on claim 16.
Claim 20 recites “said substantially positioned pair of tubing elements”. There is a lack of antecedent basis for this claimed terminology.
There are multiple improper Markush claims (claims 3, 5, 6, 7, 9-11, 13-15, 17 and 18). A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duthie et al. (WO 2013/157960 A1) in view of Wondka (WO 2005/018524 A2).
Regarding claim 1, Duthie discloses: A oxygen delivery system (Figure 42) comprising: 
a pair of tubing elements (2012, see figure 42, left and right 2012 tubes), each of said pair of tubing elements comprising: 
a distal end (end opposite 2000); and 
a proximal end (closest to 2000), 
a first clasp (5020) configured to retain said pair of tubing elements (same size apertures 5024 5023 and thus 5020 is configured to retain said pair of tubing elements as claimed, see figure 42), wherein said first clasp is slidably positionable with respect to said pair of tubing elements (as per page 54, paragraph 3, line 3, slider 4820 slides along the tube; as per page 55 paragraph 2, lines 1-2, slider 5020 is similar to sliders 4820); 
a second clasp (5020) configured to retain said pair of tubing elements (same size apertures 5024 5023 and thus 5020 is configured to retain said pair of tubing elements as claimed, see figure 42), wherein each of said pair of tubing elements being slidably positionable with respect to said second clasp (as per page 54, paragraph 3, line 3, slider 4820 slides along the tube; as per page 55 paragraph 2, lines 1-2, slider 5020 is similar to sliders 4820);
a bend element (2000, as shown in for example figure 28) substantially adjacent to said proximal end of a corresponding one of each of said pair of tubing elements (page 54, paragraph 2, lines 1-3 “a breathing tube 2012 connected to or formed with a patient interface 2000). 
Duthie does not explicitly disclose: a bulbous element positioned on said proximal end of each of said bend element.  
However, Wondka discloses it is known to place a bulbous element (46, at least for example figure 18a, 18d) on said proximal end of the nasal cannula tubing (32, which is similar to the proximal end of the bend element of Duthie as both ends are at the patient’s nostrils).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Duthie to include a bulbous element on said proximal end of said bend element as taught by Wondka to ensure a leak free connection and patient comfort as discussed on page 14, lines 14-23 of Wondka.

Regarding claim 2, Duthie as modified discloses the claimed invention as set forth for claim 1 above. As currently modified Duthie does not explicitly disclose a connector interface, wherein said distal end of each of said pair of tubing elements is insertable into said connector interface.  
	However, Wondka further discloses a connector interface (48), wherein said distal end of each of said pair of tubing elements is insertable into said connector interface (see figures 3a-3b).  
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Duthie to include a connector interface, wherein said distal end of each of said pair of tubing elements is insertable into said connector interface as taught by Wondka for the purpose of providing a means of attachment to the ventilation tubing and ventilator to supply gas to the patient (page 12, lines 11-16).  

Regarding claim 3, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Duthie further discloses wherein said bend element (2000) is one of: integral to a corresponding one of said pair of tubing elements and removably attachable to a corresponding one of said pair of tubing elements (page 54, paragraph 2, lines 1-3 “a breathing tube 2012 connected to or formed with a patient interface 2000).  

Regarding claim 4, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Duthie further discloses wherein said bend element is adjustable (2000 can come in different sizes and thus adjustments can be made in the sizing page 32, paragraph 1; 2000 can be moved: patient interface is releasably secured to the patch and thus is adjustable as set forth in the abstract).  

Regarding claim 5, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Duthie further discloses wherein said bend element is shaped as one of: a "U" shape and a "J" shape (figure 27 shows 2000 being a J shape).  

Regarding claim 7, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Wondka further discloses wherein said bulbous element is one of: round (figure 18e), ellipsoidal shaped, egg-shaped, tulip-shaped and teardrop-shaped.  

Regarding claim 8, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Wondka further discloses wherein said bulbous element is composed of a pliable material (46 are sealing cushions as set forth in page 19, lines 22-27).  

Regarding claim 9, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Duthie further discloses wherein said second clasp comprises: a pair of passthrough elements (5021, 5022), wherein each of said pair of passthrough elements is one of: straight, curved and a combination thereof (see figure 42).  

Regarding claim 11, Duthie as modified discloses the claimed invention as set forth for claim 1 above. Duthie further discloses wherein said second clasp is one of: a ring (see figure 42, wherein 5020 comprises two rings), a gird, and a bolo tie

Claim(s) 1, 6, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardoso (US 7,156,097 B2) in view of Wondka (WO 2005/018524 A2) in further view of Duthie et al. (WO 2013/157960 A1).
Regarding claim 1, Cardoso discloses: A oxygen delivery system (Figure 4a) comprising: 
a pair of tubing elements (43, see figure 42, left and right 43 oxygen delivery tubes), each of said pair of tubing elements comprising: 
a distal end (end opposite 44); and 
a proximal end (closest to 44), 
a first retaining structure (see figures 4a and 4b, the portion where the two tubes 43 come together to 35) configured to retain said pair of tubing elements (see figures 4a 4b);
a second clasp (32, 36, 37) configured to retain said pair of tubing elements (see figure 4a);
a bend element (44 46, as shown in figures 4a 4b) substantially adjacent to said proximal end of a corresponding one of each of said pair of tubing elements (see figures 4a 4b). 
Cardoso does not explicitly disclose: a bulbous element positioned on said proximal end of each of said bend element.  
However, Wondka discloses a nasal interface and further that it is known to place a bulbous element (46, at least for example figure 18a, 18d) on said proximal end of the nasal cannula tubing (32, which is similar to the proximal end of the bend element of Cardoso as both ends are at the patient’s nostrils).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cardoso to include a bulbous element on said proximal end of said bend element as taught by Wondka to ensure a leak free connection and patient comfort as discussed on page 14, lines 14-23 of Wondka.
	Cardoso does not explicitly state the first retaining structure is a clasp wherein said first clasp is slidably positionable with respect to said pair of tubing elements; nor wherein each of said pair of tubing elements being slidably positionable with respect to said second clasp
	However Duthie teaches a delivery system (abstract) with a first clasp (5020) wherein said first clasp is slidably positionable with respect to said pair of tubing elements (as per page 54, paragraph 3, line 3, slider 4820 slides along the tube; as per page 55 paragraph 2, lines 1-2, slider 5020 is similar to sliders 4820); and a second clasp (5020) wherein each of said pair of tubing elements being slidably positionable with respect to said second clasp (as per page 54, paragraph 3, line 3, slider 4820 slides along the tube; as per page 55 paragraph 2, lines 1-2, slider 5020 is similar to sliders 4820).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cardoso to include the clasp slidability of the second clasp and the structure of the first clasp of Duthie as taught by Duthie for the benefit of adjustability during assembly and upon donning the oxygen delivery equipment.

Regarding claim 6, Cardoso further discloses wherein said bend element is one of: rigid, semi- rigid and flexible (as per col. 7, lines 23-27, the bend element 44, 46 is clipped into 34 such that 44 must be sufficiently rigid, semi-rigid in order to be inserted and retained within clip 34; see figure 5a; col. 1, lines 32-53).  

Regarding claim 10, Cardoso further discloses wherein said second clasp (32, 36, 37) is shaped as one of: a "X" shape (see figure 4a wherein 32, 36 and 37 form an x shape) and a "Y" shape.  

Regarding claim 12, Cardoso discloses: A oxygen delivery system (Figure 4a) comprising: 
a first tubing element and a second tubing element (43, see figure 42, left and right 43 oxygen delivery tubes), each of said first tubing element and said second tubing element comprising: 
a bend element (44 46, as shown in figures 4a 4b) substantially adjacent a first end of a corresponding one of first tubing element and second tubing element (see figures 4a 4b) 
a first retaining structure (see figures 4a and 4b, the portion where the two tubes 43 come together to 35) joining said first tubing element and said second tubing element (see figures 4a 4b); and
a second clasp (32, 36, 37) joining said first tubing element and said second tubing element (see figure 4a).
Cardoso does not explicitly disclose: a bulbous element positioned on said first end of a corresponding one of said first tubing element and said second tubing element.  
However, Wondka discloses a nasal interface and further that it is known to place a bulbous element (46, at least for example figure 18a, 18d) on said first end of a corresponding one of said first tubing element and said second tubing element (32, which is similar to the first end of the bend element of Cardoso as both ends are at the patient’s nostrils).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cardoso to include a bulbous element on said first end of a corresponding one of said first tubing element and said second tubing element as taught by Wondka to ensure a leak free connection and patient comfort as discussed on page 14, lines 14-23 of Wondka.
	Cardoso does not explicitly state each tube comprising its own bend element, the first retaining structure is a clasp wherein said first clasp is slidably positionable with respect to said pair of tubing elements; nor wherein each of said pair of tubing elements being slidably positionable with respect to said second clasp
	However Duthie teaches a delivery system (abstract) wherein each tube 2012 has its own bend element (2000) (page 54, paragraph 2, lines 1-3 “a breathing tube 2012 connected to or formed with a patient interface 2000), a first clasp (5020) wherein said first clasp is slidably positionable with respect to said pair of tubing elements (as per page 54, paragraph 3, line 3, slider 4820 slides along the tube; as per page 55 paragraph 2, lines 1-2, slider 5020 is similar to sliders 4820); and a second clasp (5020) wherein each of said pair of tubing elements being slidably positionable with respect to said second clasp (as per page 54, paragraph 3, line 3, slider 4820 slides along the tube; as per page 55 paragraph 2, lines 1-2, slider 5020 is similar to sliders 4820).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cardoso to include a bend element for each tube, the clasp slidability of the second clasp and the structure of the first clasp of Duthie as taught by Duthie for the benefit of separately delivering oxygen to each nostril and further adjustability during assembly and upon donning the oxygen delivery equipment.

Regarding claim 13, Cardoso as modified discloses the claimed invention as set forth for claim 12 above. Wondka further discloses wherein said bulbous element (46) comprises a pliable material (page 19, lines 22-22) and is one of: round (figure 18e), ellipsoidal shaped, egg-shaped, tulip-shaped and teardrop-shaped.  

Regarding claim 14, Cardoso further discloses wherein said bend element is one of: rigid, semi- rigid and flexible (as per col. 7, lines 23-27, the bend element 44, 46 is clipped into 34 such that 44 must be sufficiently rigid, semi-rigid in order to be inserted and retained within clip 34; see figure 5a; col. 1, lines 32-53).  

Regarding claim 15, Cardoso further discloses wherein said second clasp (32, 36, 37) is shaped as one of: “I”-shaped (36, 37 form an I), a "X" shape (see figure 4a wherein 32, 36 and 37 form an x shape) and a "Y" shape.  

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 3,726,275 A) in view of Wondka (WO 2005/018524 A2)
Regarding claim 16, Jackson discloses: An oxygen delivery system configured to provide oxygen to a patient (col. 1, lines 5-9), said oxygen delivery system comprising: 
a pair of tubing elements (4, 6), extending along a torso of said patient (see figures 1, 2), wherein each of said pair of tubing elements comprises: 
a bend element (12, 16) proximate to a proximal end of a corresponding one of said pair of tubing elements (see figures 1, 3); and 
a distal end clasp (10) positionable with respect to said pair of tubing element along said torso of said patient (figures 1-2); 
a proximal end clasp (24) positionable above a nose bridge of said patient (24 can be placed above a nose bridge of the patient; the claim does not specify that this is during use of the device while the bulbous elements are within the nose), wherein said pair of tubing element extend through said proximal end clasp and along a nose of said patient (see figure 1), wherein said pair of tube element are positionable with respect to said proximal end clasp to cause said ends of the tubes to engage a corresponding nostril of said patient (as shown in figures 1, 2, the tubing elements as a whole are positionable with respect to the clasp 24 in order to be worn by the user and thus are also positionable on the user to engage the nostrils). 
Jackson does not explicitly state there is an ellipsoidal shaped bulbous element positioned on said proximal end of a corresponding one of said pair of bend elements, said bulbous element being composed of a pliable material, wherein said bulbous element is configured to engage a nostril of said patient; 
However, Wondka discloses a nasal interface and further that it is known to place an ellipsoidal shaped bulbous element (46, 16b) on said proximal end of said corresponding one of said pair of bend elements (32, which is similar to the proximal end of the bend element of Jackson as both ends are at the patient’s nostrils) being composed of a pliable material (page 19, lines 22-22), wherein said bulbous element is configured to engage a nostril of said patient (as for example shown in figure 14a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jackson wherein there is an ellipsoidal shaped bulbous element positioned on said proximal end of a corresponding one of said pair of bend elements, said bulbous element being composed of a pliable material, wherein said bulbous element is configured to engage a nostril of said patient as taught by Wondka for the benefit of ensuring a leak free connection and patient comfort as discussed on page 14, lines 14-23 of Wondka.

Regarding claim 17, Jackson further discloses wherein said pair of tubing elements is one of: flexible (col. 2, lines 23-41), semi-rigid and rigid.  

Regarding claim 18, Jackson further discloses wherein said proximal end clasp is one of: "I"- shaped (I shaped at least from the perspective of figure 6), "X"-shaped and "Y"-shaped.  

Regarding claim 19, Jackson further discloses a connector interface element (8), wherein said distal end of each of said pair of tubing elements is positioned within said connector interface element (see figures 3, 4) (col. 4, lines 60-66) and said connector interface element is configured to engage an oxygen supply system (col. 5, lines 5-10).  

Regarding claim 20, Jackson further discloses wherein said pair of tubing elements comprises: 
a second bend element (figure 6, where 4 is angled relative to 6; col. 3, lines 57-62) proximal to said proximal end clasp (24) (figure 6), wherein said second bend element is configured to: 
direct said pair to tubing elements substantially horizontal to said patient (interpreted as substantially horizontal to the patient’s face; see figures 1-2) and 
a third bend element (portion of tubing where the tubing goes behind the ears as shown in figures 1, 2) configured to alter a direction of each of said pair of tubing elements (figure 2), wherein said alteration is one of: acute to (figure 2) and obtuse to said substantially positioned pair of tubing elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785